DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 12-14, 19, 23, 25-28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TSENG et al PG PUB 2019/0305867.
Re Claims 1, 19, 28, and 30, figure 4 teaches UE (An apparatus: a processor and memory) is configured with a search space configurations, the process 400 start monitoring in block 420 one or more search spaces (a first search space) configured to the UE; by monitoring each of search space(s) the process decode first set of PDCCH candidates to receive control information that belongs to the UE; block 430 determines whether an activation message (a signal…comprising a command) has been received on the monitored search space [0081-0084] activating a second search space for decoding a second set of PDCCH candidates wherein the UE communicates with the base station based on the first and second set of decoding candidates associated with the first and second search spaces.  

Re Claim 14, terminal can send a SR to the base station for uplink transmission based on monitoring of the second set of decoding candidates within the activated second search space.
Re Claim 20, the activation message (the signal…command) configures the UE to monitor the second set of decoding candidate within the second search space.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 21, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over TSENG et al PG PUB 2019/0305867 in view of LIU et al PG PUB 2020/0252956.
Re Claims 2, 21 and 30, TSENG et al fails to teach transmitting a acknowledgement…based at least in part on transmitting the message”.  However, LIU et al teaches the UE monitors in the first search space whether ACK signal for the uplink is received from the base station while monitoring a second ACK signal from the 
Re Claims 3, 22, LIU teaches the monitoring of the spaces are concurrent.
Claims 4, 9, 10, 11, 24 are rejected under 35 U.S.C. 103 as being unpatentable over TSENG et al PG PUB 2019/0305867 in view of XU PG PUB 2021/00375558.
Re Claims 4, 9, 10, 24, TSENG et al teaches the search spaces can be dynamically configured for the UE thereby activating a second search space based on activation message in the DCI signal received on the first search space wherein the DCI signal (the second signal) can be associated with transmission of a downlink data within the second search space.  TSENG et al fails to explicitly teach a “threshold duration…”.  However, XU teaches the base station can configure/initializes a timer to enable the UE the perform monitoring on the first PDCCH search space and upon expiration of the timer (the threshold duration), the UE can switch a second PDCCH search space [0086].  One skilled in the art would have motivated to have included the “threshold duration” associated with the timer to reduce power consumption in monitoring for PDCCH [0035].  Therefore it would have been obvious to one skilled to have combined the teachings.
Re Claim 11, XU teaches the UE cease monitoring of the search space based on the expiration of the timer.
Allowable Subject Matter
Claims 7, 8, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 7, prior art fails to teach the identifying a index value of a location of the downlink control indicator for determining one or more occasions for the second search space as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHI HO A LEE/           Primary Examiner, Art Unit 2472